Order entered November 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00006-CR
                                      No. 05-15-00007-CR
                                      No. 05-15-00008-CR
                                      No. 05-15-00009-CR

                           GARY WAYNE BARNES SR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
       Trial Court Cause Nos. F80-16530-J, F81-01027-J, F81-01105-J, F81-02518-J

                                            ORDER
       The Court GRANTS appellant’s November 19, 2015 motion to supplement the clerk’s

records in these appeals. We ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record in each appeal that contains: (1)

appellant’s original motion for post-conviction DNA testing; (2) the State’s response to

appellant’s motion; and (3) the trial court’s order ruling on appellant’s motion for post-

conviction DNA testing.

       These appeals are from an order denying appellant’s motion for post-conviction DNA

testing in each case. In the brief, counsel discusses the evidence presented in the underlying trial
and identifies more than one complaining witness to a sexual assault by her full name.

Accordingly, w We STRIKE the brief filed by appellant on November 19, 2015. We ORDER

counsel to file, within TEN DAYS of the date of this order an amended brief that identifies every

victim of the sexual assaults by initials only.

       We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk; Nanette Hendrickson, and the Dallas County District Attorney’s Office.

                                                    /s/    ADA BROWN
                                                           JUSTICE